Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Nicolai, J.), rendered January 18, 1991, convicting him of criminal possession of a controlled substance in the fourth degree, criminal use of drug paraphernalia in the second degree, and criminally possessing a hypodermic instrument, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial (Scarpino, J.), of that branch of the defendant’s omnibus motion which was to suppress evidence seized pursuant to a search warrant.
Ordered that the judgment is affirmed.
The Supreme Court properly concluded that the search warrant issued for the defendant’s apartment was supported by probable cause. A detective provided information to establish that one of his informants had a basis for his knowledge and that this informant was also reliable (see, People v Griminger, 71 NY2d 635; People v Bigelow, 66 NY2d 417; People v Rodriguez, 52 NY2d 483; People v Hanlon, 36 NY2d 549). Because this was sufficient to justify the issuance of the search warrant, the affiant was not required to demonstrate that all of his other informants had a basis for their knowledge. Rosenblatt, J. P., Lawrence, O’Brien and Copertino, JJ., concur.